DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (PGPUB 20060227645), hereinafter as Honda.
Regarding claim 1, Honda teaches a data writing method of a non-volatile memory, comprising: 
performing a data write operation on a plurality of selected memory cells (Fig 10, write operation); 
recording a total number of times that a data write pulse is supplied in the data write operation (Fig. 11, ST16 CNT+1); 
comparing the total number of times of the data write pulse with a preset threshold value to obtain an indication value (Fig 11, ST14); and 
adjusting a voltage absolute value of the data write pulse according to the indication value (Fig 11, ST15 vs ST18).
Regarding claim 2, Honda teaches adjusting the indication value when the total number of times of the data write pulse is greater than the threshold value (Fig 11, step 14 different result); and 
Regarding claim 10, Honda teaches the step of performing the data write operation on the plurality of selected memory cells comprises: selecting the plurality of selected memory cells according to an address information (Fig 8, ST1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Hong et al. (PGPUB 20180090209), hereinafter as Hong.
Regarding claim 3, Honda teaches a method as in rejection of claim 2, 
But not expressly adjusting the indication value when the total number of times of the data write pulse is greater than the threshold value comprises: increasing the indication value by an offset value.
Hong teaches adjusting the indication value when the total number of times of the data write pulse is greater than the threshold value comprises: increasing the indication value by an offset value (Fig. 10 and eq 2, number of step remaining (offset value) is being used for adjusting programming voltage).

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the method as in Hong into the method of Honda for the purpose of adjusting programing voltage. 
Regarding claim 7, Hong teaches the data writing method further comprises: 
recording a total number of times that a program pulse is supplied (Equation 2, the remaining steps is based on the number of pulses done); 
comparing the total number of times of the program pulse and a preset program threshold value to obtain a program indication value (each step reach a new limit); and 
adjusting a voltage absolute value of the program pulse according to the program indication value (Equation 2).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 8, Hong teaches adjusting the program indication value when the total number of times of the program pulse is greater than the program threshold value (equation 2); and increasing a voltage absolute value of the program pulse according to the program indication value (equation 2).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 9, Hong teaches the step of adjusting the program indication value when the total number of times of the program pulse is greater than the program threshold value comprises: increasing the program indication value by an offset value (the value is decided by equation 2, “REMAINING STEPS” comprising offset value).
The reason for combining the references used in rejection of claim 4 applies.




Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda and Hong, in view of Melik-Martirosian (PGPUB 20120239858), hereinafter as MM.
Regarding claim 4, Honda teaches a method as in rejection of claim 2, 
But not expressly recording a total number of times that an erase pulse is supplied; comparing the total number of times of the erase pulse and a preset erase threshold value to obtain an erase indication value; and adjusting a voltage absolute value of the erase pulse according to the erase indication value;
MM teaches recording a total number of times that an erase pulse is supplied; comparing the total number of times of the erase pulse and a preset erase threshold value to obtain an erase indication value; and adjusting a voltage absolute value of the erase pulse according to the erase indication value ([0051] similar to setting programming … erase conditions may be adjusted based on circuit characteristics, i.e. erase operation is controlled similarly to that of write operation).
Since MM and Honda are both from the same field of semiconductor memory device, the purpose disclosed by MM would have been recognized in the pertinent art of Honda. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the method as in MM into the method of Honda for the purpose of adjusting programing/erase voltage. 
Regarding claim 5, argument used in rejection of claim 4 applies.
Regarding claim 6, Hong teaches increasing the erase/write indication value by an offset value (Equation 2).
The reason for combining the references used in rejection of claim 4 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/              Primary Examiner, Art Unit 2827